UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6989



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL HUNTER, a/k/a Big Mike,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-93-156; CA-05-192-2)


Submitted:   November 16, 2005         Decided:     December 12, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Hunter, Appellant Pro Se. William David Muhr, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Hunter, a federal prisoner, filed a petition

under 28 U.S.C. § 2241 (2000), raising a claim under United

States v. Booker, 125 S. Ct. 738 (2005).      Though the district court

construed the § 2241 petition as a motion under 28 U.S.C. § 2255

(2000), Hunter clearly intended to file a § 2241 petition.             Hunter

argues on appeal that § 2255 is inadequate and ineffective to test

the legality of his detention, contending that his Booker claim

should be considered in the context of his § 2241 petition.

Because Hunter does not meet the standard under In re Jones, 226

F.3d 328, 333-34 (4th Cir. 2000), we affirm the denial of relief.

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -